ORDER
This matter have been duly presented pursuant to Rule 1:20-10(b), following a granting of a motion for discipline by consent in DRB 15-301 of NEIL I. STERNSTEIN of WOODBURY, who was admitted to the bar of this State in 1975;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.3 (a lawyer shall act with reasonable diligence and promptness in representing a client), RPC 1.4(b) *537(failure to keep client reasonably informed about the status of a matter and promptly comply with reasonable requests for information), RPC 1.15(a) (failure to safeguard funds) and RPC 1.15(b) (failure to promptly deliver to the client or third person any funds or other property that the client or third person is entitled to receive);
And the parties having agreed that respondent’s conduct violated RPC 1.3, RPC 1.4(b), RPC 1.15(a) and RPC 1.15(b), and that said conduct warrants a censure or lesser discipline;
And the Disciplinary Review Board having determined that the stipulated facts support a finding that respondent violated RPC 1.15(a) and RPC 1.15(b), but not the stipulated violations of RPC 1.3 and RPC 1.4(b), and having determined that an admonition is the appropriate discipline for respondent’s unethical conduct, and having granted the motion for discipline by consent in District Docket No. XIV-2014-0193E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20 — 16(e);
And good cause appearing;
It is ORDERED that NEIL I. STERNSTEIN of WOODBURY is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.